1
                                                             The Honorable Richard A. Jones
2
3
4
5
6
7
                        UNITED STATES DISTRICT COURT FOR THE
8                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                       NO. CR17-271 RAJ
11
12                          Plaintiff,                 ORDER GRANTING MOTION TO
                                                       WITHDRAW PROBATION VIOLATION
13                     v.
                                                       ALLEGATION
14
15     MAURICE LOTT,

16                          Defendant.

17
           The Court hereby grants the Government’s motion to withdraw the alleged
18
     probation violation (Dkt. #15), presented by the U.S. Probation Officer Jeffery Robson on
19
     or about April 16, 2019.
20
21
           DATED this 24th day of March, 2020.
22
23
24
                                                    A
                                                    The Honorable Richard A. Jones
25
                                                    United States District Judge
26
27
                                                                        UNITED STATES ATTORNEY
28    ORDER - 1                                                         700 STEWART STREET, SUITE 5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
